 

Exhibit 10.4

 

Consulting Agreement

 

 

Beginning July 22, 2020, Carrie Gunnerson will no longer be an employee of Art's
Way Manufacturing Co, Inc. due to her retirement. Should the Company call upon
Mrs. Gunnerson for Consulting work Mrs. Gunnerson will be paid at a rate of
$175.00 per hour, billed no more than once weekly in one-hour increments. Any
travel expenses related to consulting will be reimbursed upon submission of an
expense report. Consulting work may also be done remotely.

 

Agent- Carrie Gunnerson is not the agent or legal representative of Art's Way
Manufacturing Co. for any purpose whatsoever and this agreement shall not be
construed to vest in Mrs. Gunnerson such rights. Mrs. Gunnerson is not granted
any right or authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of Art's Way Manufacturing Co.,
Inc. or to bind Art's Way Manufacturing Co., Inc. in any way.

 

Confidentiality - I agree to retain all confidential information in the
strictest confidence. I will not disclose any confidential information to any
person other than for purposes of Art's Way, I will not use for my own purposes
of for purposes other than those of Art's Way, any confidential information
which I have acquired in relation to the business of Art's Way, its affiliates
or the clients of either. I acknowledge that the obligation to disclose to
others or use the confidential information continues in effect following the
termination of my consulting agreement with Art's Way, for whatever reason,
unless I obtain the prior written consent of the Chief Executive Officer or
Board of Directors.

 

Termination- This agreement will be in force until December 31, 2020. This
agreement may be terminated by either party at any time for any reason.

 

 

Date:

July 22, 2020

 

/s/ Carrie Gunnerson

 

Carrie L. Gunnerson

 

Consultant

 

 

  

 

ART’S-WAY MANUFACTURING CO., INC.

 

 

Date:

July 22, 2020

 

/s/ David A. King

 

David A. King

 

President and Chief Executive Officer

 

 